EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
55. (Currently Amended) A sleep sack attachment system for securing a sleep sack, the system comprising:
an attachment device configured to removably attach to [a] the sleep sack to stably secure the sleep sack along a surface of a mattress, the attachment device comprising:
a lower portion having a lateral extending length and configured to be disposed beneath the mattress, the lower portion slidably extendible to adjust the lateral extending length of the lower portion;
first and second upper portions configured to be removably coupled to the sleep sack; and
first and second side portions extending generally in a direction perpendicular to the lateral extending length of the lower portion and connecting the respective first and second upper portions to the lower portion; 
wherein a lateral adjustment of an extension of the lateral extending length of the lower portion adjusts lateral positions of the first and second side portions whereby the mattress fits between the first and second side portions.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/20201, 2/6/2020, 1/31/2020, 12/16/2019, and 4/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS from 11/12/2019 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Reasons for Allowance
Claims 55-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 55, the closest prior art found was US 2014/0250592 (Karp et al., hereinafter Karp) and US 2011/0179546 (Millette et al., hereinafter Millette). Karp shows an infant calming device that attaches a sleep sack to a platform with straps (figure 2). Millette discloses a device that attaches a sleep sack. However, neither show a system with an attachment 
a lower portion that configured to be disposed beneath a mattress that is slidably extendable to adjust the length of the lower portion; 
first and second upper portion configured to be removably coupled to the sleep sack; and 
first and second side portions that extend in a general perpendicular direction to the lateral extending length of the lower portion that connects to the first and second upper portions to the lower portion; 
where a lateral adjustment of the length of the lower portion adjust the lateral positions of the first and second side portions where the mattress fits between the first and second side portion.
Claims 56-63 are dependent on allowed matter from claim 55 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791